Citation Nr: 0409530	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  03-11 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from January 1941 to July 1945.

This appeal to the Board of Veterans Appeals (Board) arises from 
an August 2000 rating action that denied service connection for 
hearing loss.  A Notice of Disagreement (NOD) was received in 
March 2001.  By rating action of December 2001, the RO granted 
service connection for right ear hearing loss and assigned an 
initial noncompensable rating therefor from March 2000.  A NOD 
with the initial noncompensable rating assigned was received in 
January 2002.  Inasmuch as the claim for a higher rating involves 
disagreement with the initial percentage disability rating 
assigned, the Board has characterized the issue in accordance with 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A Statement of 
the Case (SOC) was issued in March 2003, wherein the RO granted 
service connection for left ear hearing loss and assigned an 
initial 10 percent rating for the bilateral disease entity from 
March 2000.  A Substantive Appeal was received in May 2003, 
wherein the veteran expressed disagreement with the initial 10 
percent rating assigned the bilateral hearing loss. 

For the reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further action 
on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part of 
VA to notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the obligation of 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claim on appeal has not been accomplished.  

Although the record contains correspondence from the RO in June 
2001 addressing some VCAA notice and duty to assist provisions, 
the record does not include any correspondence from the RO that 
sufficiently addresses, with respect to the claim for an initial 
rating in excess of 10 percent for bilateral hearing loss on 
appeal, the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Charles v. Principi,        16 Vet. App. 
370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  
The RO's notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); see also Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that the VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After providing 
the required notice, the RO should obtain any additional evidence 
for which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures currently 
prescribed in 38 C.F.R. § 3.159.

The VCAA also requires the VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a claim 
for benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records that 
the claimant adequately identifies to the VA and authorizes it to 
obtain.  See 38 U.S.C.A § 5103A(a),(b).

In his original March 2000 claim for service connection, the 
veteran alleged continuing treatment for hearing loss at the VA 
Medical Center (VAMC) in Northport, New York.  In his March 2001 
NOD, he reported treatment at the latter medical facility for 
hearing loss for a number of years.  On November 2001 VA 
otolaryngological examination, the physician referred to May 3, 
2000 audiological examination findings at the Northport VAMC, a 
report of which is not of record.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file copies of all outstanding pertinent 
records from the Northport VAMC up to the present time, following 
the procedures currently prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance therewith.  Hence, in addition to the 
actions requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim on appeal.  The RO's 
adjudication of the claim should include specific consideration of 
whether "staged rating" (assignment of separate evaluations for 
different periods of time based upon the facts found) pursuant to 
Fenderson is warranted.  

Accordingly, this matter is hereby REMANDED to the RO via the AMC 
for the following action:

1.  The RO should request the Northport VAMC to furnish copies of 
all records of treatment and evaluation of the veteran for 
bilateral hearing loss up to the present time.  These should 
include all records of audiological examinations, to specifically 
include a report of May 3, 2000.  In requesting these records, the 
RO should follow the current procedures of 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal facilities.  All 
records/responses received should be associated with the claims 
file.  

2.  The RO should furnish the veteran and his representative a 
letter providing notification of the VCAA and the duties to notify 
and assist imposed thereby, specifically as regards the claim for 
an initial rating in excess of 10 percent for bilateral hearing 
loss currently on appeal.  The letter should include a summary of 
the evidence currently of record (as well as that requested, but 
not yet received) that is pertinent to the claim, and specific 
notice as to the type of evidence necessary to substantiate it.  

To ensure that the duty to notify the claimant what evidence will 
be obtained by whom is met, the RO's letter should include a 
request that he provide sufficient information and, if necessary, 
authorization to enable the VA to obtain any medical records 
pertaining to evaluation or treatment for his service-connected 
bilateral hearing loss that are not currently of record.     

The RO should also invite the veteran to submit any pertinent 
evidence in his possession, and explain the type of evidence that 
is his ultimate responsibility to submit.  The RO's letter must 
also clearly explain to the veteran that he has a full one-year 
period for response (although the VA may adjudicate the claim 
during the one-year period).  

3.  If the veteran responds, the RO should assist him in obtaining 
any additional evidence identified by following the procedures 
currently set forth in 38 C.F.R. § 3.159.  All records/responses 
received should be associated with the claims file.  If any 
records sought are not obtained, the RO should notify the 
appellant and his representative of the records that were not 
obtained, explain the efforts taken to obtain them, and describe 
further action to be taken.

4.  To help avoid future remand, the RO must ensure that all 
requested notification and development action has been 
accomplished (to the extent possible) in compliance with this 
REMAND.  If any action is not undertaken, or is taken in a 
deficient manner, appropriate corrective action should be 
undertaken.     See Stegall v. West, 11 Vet. App. 268 (1998).

5.  The RO must also review the claims file to ensure that any 
additional notification and development required by the VCAA has 
been accomplished.  

6.  After completing the requested actions, and any additional 
notification and/or development deemed warranted, the RO should 
readjudicate the claim for an initial rating in excess of 10 
percent for bilateral hearing loss on appeal in light of all 
pertinent evidence and legal authority.  The RO must document its 
consideration of whether "staged rating" pursuant to Fenderson is 
warranted.
 
7.  If the benefit sought on appeal remains denied, the RO must 
furnish the veteran and his representative an appropriate 
Supplemental SOC (to include clear reasons and bases for its 
determinations), and afford them the appropriate time period for 
response before the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the 
Board's intent to imply whether the benefit requested should be 
granted or denied.  The veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at            38 U.S.C. §§ 5109B, 7112).  In addition, 
the VBA's Adjudication Procedure Manual, M21-1, Part IV directs 
the ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



